Title: To James Madison from Daniel Clark, 16 August 1802
From: Clark, Daniel
To: Madison, James


(Private)
Sir
New York 16 August 1802
A Business of very considerable importance calls me suddenly to England, for which I shall embark immediately. I had not an Opportunity to advise you of my intention of leaving Orleans before I sailed for this Place where I have been but a few days. The Situation of affairs in Luisiana is such that my presence except as an influential private Character can be of no service to my Country, the Government of Spain persisting in its refusal to acknowledge a Consul in that Province. In my absence, the Vice Consul who has afforded his assistance on all occasions to his Countrymen where the interference of the Spanish Government was unnecessary, will continue to act, so that no Complaints will arise, or any one meet with delay or disappointment. I calculate on returning to Orleans in December as my Stay in Europe will be very short. Should such Circumstances occur in my absence as to render the appointment of another Officer necessary I have to request you will in that case intreat the President to accept my resignation but still retain the right of commanding any Services in my Power to render.
The alarm occasioned in Luisiana by the report of the Cession to France had increased, and all the People of Property were indignant at it. Many intimations were given me of the general wish that the U. S. should get Possession of the Province and it would only require a hint from hence that such a measure would meet encouragement to induce the leading Characters to take the Government into their own hands & put themselves under the Protection of the U. S. & form an integral part of it. In proof of what I advance I now forward you a Memorial which has been inclosed to me here, with a request that I should lay it before the Executive. The Characters by whom it was transmitted are leading & influential men. I have not acknowledged the receipt of it in order not to encourage expectation; and request that as the thing is of a delicate nature and might commit the Lives & fortunes of Hundreds you will not suffer this Paper to get to Light. I would not have hesitated to destroy it myself, but that I thought it a Pity the Wishes of a People so desirous of uniting their fate with ours should be concealed from Government. They perceive & tremble at their destiny in the Hands of France.
I am in possession of some other Papers relative to former transactions in that Country which I shall take an Opportunity of shewing you when I return from Europe, I would have sent them for your perusal but am fearful of accidents on the Road as the Loss of them would commit those from whom they were received, these Papers will I think tend to elucidate past events & may serve as a Caution in future.
The Chicasaw Chief Ugulucayabé, the head of the Party in that Nation attached to Spain, was in New Orleans since the treaty with our Commissioners, his object was to express his dissatisfaction with it & to request the interference of Spain that nothing further should be attempted by our Government. On his arrival he saw the Governor whose Age & infirmities incapacitate him from attending to the duties of his Government & who besides had no idea of the manner in which the Indians had always been treated by his Predecessors. He consequently in a fit of impatience received the Chief very ill & scarce listened to him, his Pride was wounded, he retired in disgust & before he went away made a voluntary surrender of an annual Pension of 500 dollars which has been constantly & regularly paid him by order of the Court of Spain, saying that as he was to become an American he would do so in earnest. These dispositions ought perhaps to be encouraged at this juncture. The ignorance, incapacity, & dotage of the old Spanish Governor have thus effected a Breach with those Indians whom his Predecessors have so long courted & which his successor will make the greatest efforts to repair. Respecting the allowance of the annual Pension I have proofs in my hands which I mean to communicate to you.
If your Friendship for & confidence in me will authorise you to write a Line in my favor, which may serve me as an introduction to Mr King our Minister in London, in case I should find it necessary to call on him I would thank you to forward it as soon as possible to my Friend Mr Daniel Wm Coxe of Philadelphia who will transmit it to me by first Opportunity. I have the Honor to remain with Sentiments of respect & Esteem Sir Your most obedient & most humble Servant
Daniel Clark
  

   
   RC (DNA: RG 59, Territorial Papers, Orleans, vol. 1). Marked in an unidentified hand, “Enclosure missing.”



   
   From the 1780s on, the Chickasaw nation was divided into a number of factions, including a Spanish party, headed by Ugulaycabe (Wolf’s Friend), and an American party, led by Piomingo (Mountain Leader). The U.S. and Spain vied for Chickasaw friendship, and each faction signed treaties with its patron. Ugulaycabe had granted the Spanish permission to build a trading post at Chickasaw Bluffs in 1795, but it was abandoned after 1797 according to the provisions of the Pinckney treaty and replaced by an American outpost in 1802. As the fortunes of the Spanish declined in North America, so did those of Ugulaycabe’s Spanish party (Arrell M. Gibson, The Chickasaws [Norman, Okla., 1971], pp. 80–105).



   
   A treaty was negotiated between the U.S. and the Chickasaw nation in October 1801 that permitted the former to construct a wagon road through the territory of the latter from Natchez into Tennessee (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Indian Affairs, 1:648–49).



   
   Manuel de Salcedo, “a well-meaning nonentity who had fallen into senile decay,” was Spanish governor of Louisiana from 1801 to 1803 (Whitaker, Mississippi Question, pp. 159–61).



   
   JM obliged Clark by forwarding to Coxe a letter of introduction to King (see Coxe to JM, 8 Oct. 1802 [DLC: Gallatin Papers]).


